Citation Nr: 1128247	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-25 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1998 to August 1998 and from November 2003 to April 2005, and had additional service with the Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In December 2010, the case was remanded for additional development.  


FINDING OF FACT

It is not shown that the Veteran now has (or at any time during the pendency of the instant claim and appeal had) a hearing loss disability of either ear by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An October 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  While the Veteran did not receive timely notice regarding disability rating and effective date criteria, any notice defect as to these elements is moot, as this decision does not address any disability rating/effective date matters.  The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) during his National Guard service are associated with his claims file.  The RO requested STRs from the periods of the Veteran's deployments on active duty; it was certified that no records pertaining to the Veteran are available.  The Board notes that VA has conceded that the Veteran was exposed to combat/hazardous noise trauma in service, and that the critical question now is whether he has had a hearing loss disability during the pendency of his claim (which would not be demonstrated by STRs). Notably, the Veteran has not alleged that he was seen in service for hearing loss. 

The December 2010 Board remand noted that, upon review of private audiological evaluation reports submitted by the Veteran, pertinent evidence may be outstanding and instructed the RO to ask the Veteran to identify all sources of treatment or evaluation for hearing loss and to provide any releases necessary for VA to secure any private records of such treatment.  In December 2010, the RO sent the Veteran a letter at his most recent address of record asking him to submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for these treatment providers; he did not respond to this letter.  VA is unable to obtain these private treatment records without the releases from the Veteran.  The duty to assist is not a one-way street.  A Veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The RO arranged for VA audiological examinations in November 2005 and for a March 2011 interpretation of an October 2009 private audiological evaluation report and review of the Veteran's claims file.  These examination/consultation reports are adequate for rating purposes as they include the certified audiometry findings necessary for a proper determination in the matter and resolve any uncertainty regarding the significance of private audiometry.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Hence, the RO's actions have substantially complied with the December 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include SNHL, as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to compensable degree within a specified period of time following service (1 year for SNHL).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that he has bilateral hearing loss due to noise trauma during military service.  An August 2009 communication from the Defense Personnel Records Information Retrieval System (DPRIS) indicates that a search of official data established that the Veteran's unit engaged in combat with the enemy while he was serving with them in Iraq.  Thus it is not in dispute that he was exposed to combat noise trauma (and is entitled to the relaxed evidentiary standards afforded Veterans who served in combat).  The record also shows that the Veteran served in an armored unit (and was exposed to the hazardous noise levels associated with duties in such unit).  [A January 2010 rating decision awarded the Veteran service connection for tinnitus on the basis that it resulted from exposure to combat noise trauma in service.]  

The Veteran's available STRs (from his National Guard service) do not show any complaints or findings pertaining to hearing loss.  In February 1998, he reported no history of hearing loss; audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
5
10

Identical puretone thresholds were also found on March 1998 audiometry.  In April 2003, the Veteran again reported he had no history of hearing loss; audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
15
LEFT
0
0
10
15
15

On November 2005 VA fee basis audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
15
15
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left.  The examiner noted the Veteran's history of exposure to small arms and mortar fire in combat situations.  There was no diagnosis of hearing loss because "there is no pathology to render a diagnosis."  The examiner reiterated that examination revealed that the Veteran "had no hearing problems" and that "there is no hearing loss present at this time."  

In support of his claim, the Veteran submitted an October 2009 report of private audiological evaluation which was presented in graph format.

A March 2011 fee basis (on behalf of VA) medical consultation report notes that the Veteran's claims file was reviewed, notes his history of military noise exposure (from firearms, helicopters, generators, engines, combat noise, and IED (improvised explosive device) explosions during his Iraq deployment) and provides the following interpretation of the October 2009 private audiometry:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
25
LEFT
15
10
15
20
20
The fee basis consultant opined that, using current VA criteria, the Veteran's hearing acuity is within normal limits bilaterally, and that he has excellent speech discrimination in each ear.  

The threshold requirement question here, as in any claim seeking service connection is whether or not the Veteran has the disability for which service connection is sought, here a bilateral hearing loss disability.  Without evidence of such disability during the pendency of the claim/appeal (see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)) there is no valid claim of service connection.  See 38 U.S.C.A. § 1110; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As was noted above, hearing loss disability is defined by regulation (38 C.F.R. § 3.385).  There is no competent evidence that the Veteran has a hearing loss disability as defined in 38 C.F.R. § 3.385.  Neither the November 2005 VA examination report, nor the October 2009 private audiological evaluation report (interpreted by a fee basis examiner) reflects a hearing loss disability under 38 C.F.R. § 3.385.   

While the Veteran is entitled to the relaxed evidentiary standards under 38 C.F.R. § 1154(b), application of those standards establishes the occurrence of an injury in service-noise trauma.  The Veteran must still establish he has a hearing loss disability.   The Veteran may be competent to establish by his own observation that he has difficulty hearing; however, he is not competent to establish by lay observation that he has a hearing loss disability because such disability is defined by a regulation, which requires diagnostic testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The threshold legal requirement for establishing service connection for a bilateral hearing loss disability (competent evidence of current disability) is not met; therefore, the Veteran has not presented a valid claim of service connection.  See Gilpin and Brammer; supra.  Accordingly, this claim must be denied.


ORDER

Service connection for a bilateral hearing loss disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


